DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/21/21 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 9, 15 similarly recite identifying an input tree person within a stitched tree database, the stitched tree database being formed by stitching together genealogical trees comprising a plurality of tree persons corresponding to individuals, wherein the plurality of tree persons in the stitched tree database is interconnected through a plurality of connections; tracing, using one or more story filters, the plurality of connections in the stitched tree database to identify one or more tree persons from the plurality of tree persons that are related to the input tree person, identifying, using the one or more story filters, data elements 
The limitations of identifying an input tree person…; tracing, using one or more story filters, identifying, using the one or more story filters, data elements associated with each of the one or more tree persons that is related to the input tree person, wherein the data elements comprise one or more of historical records or tree content related to a life of a corresponding tree person; filtering, using one or more story data filters, the data elements associated with each of the one or more related tree persons , wherein filtering the data elements causes a subset of the data elements to be selected; and generating, using one or more story generation filters, a genealogical story, wherein the one or more story generation filters comprise one or more rules for aggregating the filtered data elements into the genealogical story, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing it on generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a non-transitory computer-readable medium, one or more processor, …within a stitched tree database, the stitched tree database being formed by stitching together genealogical trees comprising a plurality of tree persons corresponding to individuals, wherein the plurality of tree persons in the stitched tree database is interconnected through a plurality of connections. The non-transitory computer-readable medium, one or more processors, and stitched tree database is recited at a high-level of generality (i.e., as a generic computer devices performing generic computer functions of presenting a first graphical user interface and for 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the stitched tree database being formed by stitching together genealogical trees comprising a plurality of tree persons corresponding to individuals, wherein the plurality of tree persons in the stitched tree database is interconnected through a plurality of connections, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of 
Claims 2-8, 10-14, 16-20 depend on claims 1, 9, 15 and include all the limitations of claims 1, 9, 15. Therefore, claims 2-8, 10-14, 16-20 recite the same abstract idea of generating a query based on the first population practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two. 
Claims 2-4, 10-12, 16-18 similarly recite additional limitations pertaining to the story filters, story data filters, and story generation filters. This judicial exception is not integrated into a practical application. These additional elements represent further mental process steps of mentally filtering elements of people traced on a family tree in order to generate a story. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These additional elements are part of the same abstract idea (mental process step), as identified in the independent claims, and do not integrate the judicial exception into a practical application. Accordingly, claim 2-4, 10-12, 16-18 recite an abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps of mentally filtering 
Claims 5, 7-8, 13-14, 19-20 similarly recite additional limitations pertaining to the receiving of user input and an input tree person. This judicial exception is not integrated into a practical application. These additional elements represent further mental process steps of mentally receiving input from other people such as family members, for example, in order to filter family tree data and generate a story. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These additional elements are part of the same abstract idea (mental process step), as identified in the independent claims, and do not integrate the judicial exception into a practical application. Accordingly, claim 5, 7-8, 13-14, 19-20 recite an abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with 
Claim 6 recites additional limitations pertaining to the tracing of the plurality of connections. This judicial exception is not integrated into a practical application. These additional elements represent further mental process steps of mentally tracing a family tree by following the connections within the tree based on a mentally-determined filter, for example. This filter could be a particular person that is beings searched for within the tree using the tracing, for example. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These additional elements are part of the same abstract idea (mental process step), as identified in the independent claims, and do not 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps of mentally tracing of the plurality of connections using story filters. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These additional elements are part of the same abstract idea (mental process step), as identified in and does not integrate the judicial exception into a practical application. Further recitation of the abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 6 is not patent eligible.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rolls (US 2010/0049736) in view of Haynes (US 2015/0363481).
Regarding claim 1, Rolls discloses:
A computer-implemented method comprising: identifying an input tree person within a stitched tree database at least by ([0088] “Reference is made to FIG. 2 illustrating by way of non-limiting example a personal data record 11 of person A. This data record 11 presents the family tree data of person A, namely a family tree previously created for person A (based on his/her input) and stored in the family trees database (118 in FIG. 1B) or a family tree creatable for person A based on data stored in object records database (116 in FIG. 1B) and object identifiers database (117 in FIG. 1B).” [0089] “Referring back to FIGS. 1A and 1B, the information in the personal data records may be received (e.g. via communication with a user, in a pull or push mode) from the corresponding person and/or other users and/or one or more data repositories in the computer system 100 and/or one or more external data sources 112”) and the stitched tree database is family trees DB 118 as shown in Fig. 1B which stores an inputted person (tree person);
the stitched tree database being formed by stitching together genealogical trees comprising a plurality of tree persons corresponding to individuals, wherein the plurality of tree persons in the stitched tree database is interconnected through a plurality of connections at least by ([0126] “Reference is made now to FIG. 5C displaying a flow chart of yet another example of merging and consolidating of family trees inputted by different users. In a first step 332, each of a plurality of users (U1 . . . UN) inputs data into a database, including the main personal records and sub-records as defined above 
tracing, using one or more story filters, the plurality of connections in the stitched tree database to identify one or more tree persons from the plurality of tree persons that are related to the input tree person at least by ([0126] “Reference is made now to FIG. 5C displaying a flow chart of yet another example of merging and consolidating of family trees inputted by different users. In a first step 332, each of a plurality of users (U1 . . . UN) inputs data into a database, including the main personal records and sub-records as defined above (the sub-records including data on related individuals).” [0127] “If a match is determined, the process proceeds to define a merge between the family trees of users UX and UZ (step 344)… once a match is identified a merge is defined between family tree of UX and another UZ (step 344).”) and the story filter could be the tree person that input data with which other trees are matched to and merged;
identifying, using the one or more story filters, data elements associated with each of the one or more tree persons that is related to the input tree person at least by ([0126] “While the family tree is being built, comparative data sets CDS1 . . . CDSN (generally CDS) is generated or defined for users U1 . . . UN, respectively (step 336).” [0127] “For each user UX the corresponding CDSX is compared with the CDSs of other users (CDSZ) to find a match (step 338).” 
filtering, using one or more story data filters, the data elements associated with each of the one or more related tree persons, wherein filtering the data elements causes a subset of the data elements to be selected at least by ([0127] “For each user UX the corresponding CDSX is compared with the CDSs of other users (CDSZ) to find a match (step 338). For a match to occur there needs to be a predefined minimal number of matching identifiers between the two CDSs that jointly define a match with a high probability. Some matching strategies will be exemplified below” [0128] “Thus, once a match is identified a merge is defined between family tree of UX and another UZ (step 344)”) and the filtering is the merging of the trees corresponding to matched records/sub-records (subset of the data elements to be selected).
Rolls fails to disclose “wherein the data elements comprise one or more of historical records or tree content related to a life of a corresponding tree person;  and generating, using one or more story generation filters, a genealogical story, wherein the one or more story generation filters comprise one or more rules for aggregating the filtered data elements into the genealogical story”
However, Haynes teaches the following limitations, wherein the data elements comprise one or more of historical records or tree content related to a life of a corresponding tree person at least by ([0036] “the DBMS can define, provide, and/or utilize any number of inter-related tables and/or fields. For example, with respect to family history related information, in certain exemplary embodiments, an exemplary DBMS can define, provide, and/or utilize a table containing fields for entering, storing, searching, communicating, and/or rendering records and/or data for, associated with, and/or that describes any of the following types of family history related information: activities, uses, users, submissions, collections, assertions, individuals, families, groups, relationships, time, timespans, places, areas, objects, events, attributes, repositories, sources, citations, links, digital files, comments, tags, arguments, grades, quality indicators, authorities, privileges, subscriptions, accounts, etc. (past, present, and/or future) (e.g., alleged, asserted, recorded, evidenced, proven, witnessed, experienced, determined, calculated, selected, conceived, forecasted, expected, predicted, extrapolated, contemplated, proposed, envisaged, visualized, envisioned, imagined, contrived, estimated, and/or projected). Any of these tables can be inter-related, either dynamically and/or statically, with any other table”);
generating, using one or more story generation filters, a genealogical story, wherein the one or more story generation filters comprise one or more rules for aggregating the filtered data elements into the genealogical story at least by ([0196] describes that family history information items can be associated with collections [0209] discloses grading and evaluating the aggregated data that eventually forms the generated story [0354] “Story  automated story generator can craft such information into reasonably worded passages (i.e., phrases, clauses, sentences, paragraphs, sections, chapters, footnotes, endnotes, links, parentheticals, indexes, etc.) and/or even complete stories.” [0356]  “automated story generator can utilize user selected, machine selected, crowd selected, and/or randomly selected, etc., synonyms of such words and/or phrases to inject variety and interest into its writing style.” [0358] “given certain family history-related information and/or other relevant information, the automated story generator can create one or more passages that demonstrate and/or utilize one or more story elements, any of which elements can be used-specified, pre-specified, machine-determined, crowd favored” [0388] discloses the aggregation of the three most interesting assertions about a person into a story based on user-specified criteria) and the automated story generated creates a custom story based on user-selected collections (aggregations) of family history information items (filtered data elements) [0425] “Reports. Certain exemplary embodiments can specify, design, create, present, and/or render one or more predetermined, user-selected, and/or user-customized reports, charts, sheets, and/or trees (“reports”) that can list, present, and/or render relevant data and/or records. Any number of potential types of reports are possible, including, for example:
All-In-One: can show all individuals in a collection;
tree or fan form, rightward, leftward, downward, upward, and/or radially from the individual” [0532] “At activity 3500, one or more quality indicator and/or grading rules can be specified.”) and the information that is aggregated to generate the story is graded and checked for quality based on grading rules.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Haynes into the teaching of Rolls because both references disclose the manipulation and display of genealogical information. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Rolls to further include the generating of a customized story based on filtered historical family information as in Haynes in order to be able to preserve a family’s history and to contextualize the family tree.
As per claim 2, claim 1 is incorporated, Rolls fails to disclose “wherein the one or more story filters comprise one or more of: a time period; a historical event; a cultural moment; a family event; or a behavioral trend”
However, Haynes teaches the above limitations [0389] “Newspapers and/or stories can be based on and/or filtered by topic, such as stories generally related to topics such as wars, famines, epidemics, disasters, mishaps, crimes, immigration patterns, emigration patterns, and/or topics of general impact and/or interest (such as those previously listed) and/or related to specific aspects thereof (e.g., stories related to the First Battle of Bull Run, stories related to 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Haynes into the teaching of Rolls because both references disclose the manipulation and display of genealogical information. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Rolls to further include the generating of a customized story based on filtered historical family information as in Haynes in order to be able to preserve a family’s history and to contextualize the family tree.
As per claim 3, claim 1 is incorporated, Rolls fails to disclose “wherein the one or more story data filters comprise one or more of: a desired quantity of data elements; a desired type of data elements; a desired quality of data elements; a desired relatedness of data elements; a desired historical relevance; a desired time period relevance; or a desired location relevance”
However, Haynes teaches the above limitations at least by ([0294] “For instance, a subscriber can be alerted if the grade for a given and/or any assertion regarding John Boyd declines below a predetermined and/or user-selected threshold” [0388] “a user can specify that only a user-selected number of stories be generated, stored, and/or presented, those stories generated based on the relevant assertions having the highest grades, scores, and/or ratings for interestingness. [0389] “Selecting Assertions for Stories. When offering, considering, and/or selecting general information and/or assertions for use in time period, and/or place, etc., and expand outwards to those assertions that are less specific and/or apply to a broader region and/or era.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Haynes into the teaching of Rolls because both references disclose the manipulation and display of genealogical information. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Rolls to further include the generating of a customized story based on filtered historical family information as in Haynes in order to be able to preserve a family’s history and to contextualize the family tree.
As per claim 4, claim 1 is incorporated, Rolls fails to disclose “wherein the one or more story generation filters comprise one or more of: a story template; a story narration setting; or a personalized story setting”
However, Haynes teaches the above limitations at least by ([0388] “a user can specify that only a user-selected number of stories be generated, stored, and/or presented, those stories generated based on the relevant assertions having the highest grades, scores, and/or ratings for interestingness. For example, a user can specify that only the 3 most interesting assertions regarding John Boyd, b. 1815 in Franklin County, Virginia, be included in the story of that John Boyd. As another example, a user can request that only the 4 most interesting assertions from a given collection be included in a story about 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Haynes into the teaching of Rolls because both references disclose the manipulation and display of genealogical information. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Rolls to further include the generating of a customized story based on filtered historical family information as in Haynes in order to be able to preserve a family’s history and to contextualize the family tree.
As per claim 5, claim 1 is incorporated, Rolls further discloses:
further comprising: receiving a user input indicating the input tree person at least by ([0040]-[0041] disclose the receiving of a request that includes a user/person, such as a name and optional additional information, in order to display a family tree; In addition, the person that is input becomes the root node in order to look for relevant/related information);
As per claim 6, claim 1 is incorporated, Rolls further discloses:
wherein one or more of tracing the plurality of connections or identifying data elements associated with each of the one or more related tree persons is performed using at least one of the one or more story filters at least by ([0121] “Thus, user A enters certain data relating to his personal data record (step 120).” [0126] “Reference is made now to FIG. 5C displaying a flow chart of yet another example of merging and consolidating of family trees inputted by different users. In a first step 332, each of a plurality of users (U1 . . . UN) inputs data into a database, including the main personal records and sub-records as defined above (the sub-records including data on related individuals).”) and the story filter could be the tree person that input data with which other trees are matched to and merged;
As per claim 7, claim 5 is incorporated, Rolls further discloses:
wherein the user input further indicates at least one of the one or more story filters, the one or more story data filters, or the one or more story generation filters at least by ([0121] “Thus, user A enters certain data relating to his personal data record (step 120).” [0126] “Reference is made now to FIG. 5C displaying a flow chart of yet another example of merging and consolidating of family trees inputted by different users. In a first step 332, each of a plurality of users (U1 . . . UN) inputs data into a database, including the main personal records and sub-records as defined above (the sub-records including data on related individuals).”) and the story filter could be the tree person that input data with which other trees are matched to and merged;
As per claim 8, claim 1 is incorporated, Rolls further discloses:
wherein the input tree person is a user or an ancestor of the user at least by ([0121] “Thus, user A enters certain data relating to his personal data record 
Regarding claim 9, Rolls discloses:
A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: identifying an input tree person within a stitched tree database at least by ([0088] “Reference is made to FIG. 2 illustrating by way of non-limiting example a personal data record 11 of person A. This data record 11 presents the family tree data of person A, namely a family tree previously created for person A (based on his/her input) and stored in the family trees database (118 in FIG. 1B) or a family tree creatable for person A based on data stored in object records database (116 in FIG. 1B) and object identifiers database (117 in FIG. 1B).” [0089] “Referring back to FIGS. 1A and 1B, the information in the personal data records may be received (e.g. via communication with a user, in a pull or push mode) from the corresponding person and/or other users and/or one or more data repositories in the computer system 100 and/or one or more external data sources 112”) and the stitched tree database is family trees DB 118 as shown in Fig. 1B which stores an inputted person (tree person);
the stitched tree database being formed by stitching together genealogical trees comprising a plurality of tree persons corresponding to individuals, wherein the plurality of tree persons in the stitched tree database is interconnected through a plurality of connections at least by ([0126] “Reference is made now to FIG. 5C displaying a flow chart of yet another example of merging and consolidating of family trees inputted by different users. In a first step 332, each of a plurality of users (U1 . . . UN) inputs data into a database, including the main personal records and sub-records as defined above (the sub-records including data on related individuals).” [0127] “If a match is determined, the process proceeds to define a merge between the family trees of users UX and UZ (step 344)… once a match is identified a merge is defined between family tree of UX and another UZ (step 344).”);
tracing, using one or more story filters, the plurality of connections in the stitched tree database to identify one or more tree persons from the plurality of tree persons that are related to the input tree person at least by ([0126] “Reference is made now to FIG. 5C displaying a flow chart of yet another example of merging and consolidating of family trees inputted by different users. In a first step 332, each of a plurality of users (U1 . . . UN) inputs data into a database, including the main personal records and sub-records as defined above (the sub-records including data on related individuals).” [0127] “If a match is determined, the process proceeds to define a merge between the family trees of users UX and UZ (step 344)… once a match is identified a merge is defined between family tree of UX and another UZ (step 344).”) and the story filter could 
identifying, using the one or more story filters, data elements associated with each of the one or more tree persons that is related to the input tree person at least by ([0126] “While the family tree is being built, comparative data sets CDS1 . . . CDSN (generally CDS) is generated or defined for users U1 . . . UN, respectively (step 336).” [0127] “For each user UX the corresponding CDSX is compared with the CDSs of other users (CDSZ) to find a match (step 338).” [0127] “For each user UX the corresponding CDSX is compared with the CDSs of other users (CDSZ) to find a match (step 338). For a match to occur there needs to be a predefined minimal number of matching identifiers between the two CDSs that jointly define a match with a high probability. Some matching strategies will be exemplified below.”);
filtering, using one or more story data filters, the data elements associated with each of the one or more related tree persons, wherein filtering the data elements causes a subset of the data elements to be selected at least by ([0127] “For each user UX the corresponding CDSX is compared with the CDSs of other users (CDSZ) to find a match (step 338). For a match to occur there needs to be a predefined minimal number of matching identifiers between the two CDSs that jointly define a match with a high probability. Some matching strategies will be exemplified below” [0128] “Thus, once a match is identified a merge is defined between family tree of UX and another UZ (step 344)”) and the 
Rolls fails to disclose “wherein the data elements comprise one or more of historical records or tree content related to a life of a corresponding tree person;  and generating, using one or more story generation filters, a genealogical story, wherein the one or more story generation filters comprise one or more rules for aggregating the filtered data elements into the genealogical story”
However, Haynes teaches the following limitations, wherein the data elements comprise one or more of historical records or tree content related to a life of a corresponding tree person at least by ([0036] “the DBMS can define, provide, and/or utilize any number of inter-related tables and/or fields. For example, with respect to family history related information, in certain exemplary embodiments, an exemplary DBMS can define, provide, and/or utilize a table containing fields for entering, storing, searching, communicating, and/or rendering records and/or data for, associated with, and/or that describes any of the following types of family history related information: activities, uses, users, submissions, collections, assertions, individuals, families, groups, relationships, time, timespans, places, areas, objects, events, attributes, repositories, sources, citations, links, digital files, comments, tags, arguments, grades, quality indicators, authorities, privileges, subscriptions, accounts, etc. (past, present, and/or future) (e.g., alleged, asserted, recorded, evidenced, proven, witnessed, experienced, determined, calculated, selected, conceived, forecasted, expected, predicted, extrapolated, contemplated, proposed, envisaged, visualized, 
generating, using one or more story generation filters, a genealogical story, wherein the one or more story generation filters comprise one or more rules for aggregating the filtered data elements into the genealogical story at least by ([0196] describes that family history information items can be associated with collections [0209] discloses grading and evaluating the aggregated data that eventually forms the generated story [0354] “Story Generator. Because storytelling can rely primarily on sequences of events (past, present, and/or future) and/or characters, certain exemplary embodiments can provide an automated family history storytelling tool…” [0355] “Certain exemplary embodiments of an automated story generator can craft such information into reasonably worded passages (i.e., phrases, clauses, sentences, paragraphs, sections, chapters, footnotes, endnotes, links, parentheticals, indexes, etc.) and/or even complete stories.” [0356]  “automated story generator can utilize user selected, machine selected, crowd selected, and/or randomly selected, etc., synonyms of such words and/or phrases to inject variety and interest into its writing style.” [0358] “given certain family history-related information and/or other relevant information, the automated story generator can create one or more passages that demonstrate and/or utilize one or more story elements, any of which elements can be used-specified, pre-specified, machine-determined, crowd favored” [0388] discloses the aggregation of the three most interesting trees (“reports”) that can list, present, and/or render relevant data and/or records. Any number of potential types of reports are possible, including, for example:
All-In-One: can show all individuals in a collection;
Ancestor: can show a predetermined number of generations of an individual's ancestors extending, often in tree or fan form, rightward, leftward, downward, upward, and/or radially from the individual” [0532] “At activity 3500, one or more quality indicator and/or grading rules can be specified.”) and the information that is aggregated to generate the story is graded and checked for quality based on grading rules.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Haynes into the teaching of Rolls because both references disclose the manipulation and display of genealogical information. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Rolls to further include the generating of a customized story based on filtered historical family information as in Haynes in order to be able to preserve a family’s history and to contextualize the family tree.
As per claim 13, claim 9 is incorporated, Rolls further discloses:
further comprising: receiving a user input indicating the input tree person at least by ([0121] “Thus, user A enters certain data relating to his personal data record (step 120).” [0126] “Reference is made now to FIG. 5C displaying a flow chart of yet another example of merging and consolidating of family trees inputted by different users. In a first step 332, each of a plurality of users (U1 . . . UN) inputs data into a database, including the main personal records and sub-records as defined above (the sub-records including data on related individuals).”).
Regarding claim 15, Rolls discloses:
A system comprising: one or more processors; and a non-transitory computer-readable medium comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: identifying an input tree person within a stitched tree database at least by ([0088] “Reference is made to FIG. 2 illustrating by way of non-limiting example a personal data record 11 of person A. This data record 11 presents the family tree data of person A, namely a family tree previously created for person A (based on his/her input) and stored in the family trees database (118 in FIG. 1B) or a family tree creatable for person A based on data stored in object records database (116 in FIG. 1B) and object identifiers database (117 in FIG. 1B).” [0089] “Referring back to FIGS. 1A and 1B, the information in the personal data records may be received (e.g. via communication with a user, in a pull or push mode) from the corresponding 
the stitched tree database being formed by stitching together genealogical trees comprising a plurality of tree persons corresponding to individuals, wherein the plurality of tree persons in the stitched tree database is interconnected through a plurality of connections at least by ([0126] “Reference is made now to FIG. 5C displaying a flow chart of yet another example of merging and consolidating of family trees inputted by different users. In a first step 332, each of a plurality of users (U1 . . . UN) inputs data into a database, including the main personal records and sub-records as defined above (the sub-records including data on related individuals).” [0127] “If a match is determined, the process proceeds to define a merge between the family trees of users UX and UZ (step 344)… once a match is identified a merge is defined between family tree of UX and another UZ (step 344).”);
tracing, using one or more story filters, the plurality of connections in the stitched tree database to identify one or more tree persons from the plurality of tree persons that are related to the input tree person at least by ([0126] “Reference is made now to FIG. 5C displaying a flow chart of yet another example of merging and consolidating of family trees inputted by different users. In a first step 332, each of a plurality of users (U1 . . . UN) inputs data into a database, including the main personal records and sub-records as defined above 
identifying, using the one or more story filters, data elements associated with each of the one or more tree persons that is related to the input tree person at least by ([0126] “While the family tree is being built, comparative data sets CDS1 . . . CDSN (generally CDS) is generated or defined for users U1 . . . UN, respectively (step 336).” [0127] “For each user UX the corresponding CDSX is compared with the CDSs of other users (CDSZ) to find a match (step 338).” [0127] “For each user UX the corresponding CDSX is compared with the CDSs of other users (CDSZ) to find a match (step 338). For a match to occur there needs to be a predefined minimal number of matching identifiers between the two CDSs that jointly define a match with a high probability. Some matching strategies will be exemplified below.”);
filtering, using one or more story data filters, the data elements associated with each of the one or more related tree persons, wherein filtering the data elements causes a subset of the data elements to be selected at least by ([0127] “For each user UX the corresponding CDSX is compared with the CDSs of other users (CDSZ) to find a match (step 338). For a match to occur there needs to be a predefined minimal number of matching identifiers between the 
Rolls fails to disclose “wherein the data elements comprise one or more of historical records or tree content related to a life of a corresponding tree person;  and generating, using one or more story generation filters, a genealogical story, wherein the one or more story generation filters comprise one or more rules for aggregating the filtered data elements into the genealogical story”
However, Haynes teaches the following limitations, wherein the data elements comprise one or more of historical records or tree content related to a life of a corresponding tree person at least by ([0036] “the DBMS can define, provide, and/or utilize any number of inter-related tables and/or fields. For example, with respect to family history related information, in certain exemplary embodiments, an exemplary DBMS can define, provide, and/or utilize a table containing fields for entering, storing, searching, communicating, and/or rendering records and/or data for, associated with, and/or that describes any of the following types of family history related information: activities, uses, users, submissions, collections, assertions, individuals, families, groups, relationships, time, timespans, places, areas, objects, events, attributes, repositories, sources, citations, links, digital files, comments, tags, arguments, grades, quality indicators, authorities, privileges, subscriptions, accounts, etc. (past, present, 
generating, using one or more story generation filters, a genealogical story, wherein the one or more story generation filters comprise one or more rules for aggregating the filtered data elements into the genealogical story at least by ([0196] describes that family history information items can be associated with collections [0209] discloses grading and evaluating the aggregated data that eventually forms the generated story [0354] “Story Generator. Because storytelling can rely primarily on sequences of events (past, present, and/or future) and/or characters, certain exemplary embodiments can provide an automated family history storytelling tool…” [0355] “Certain exemplary embodiments of an automated story generator can craft such information into reasonably worded passages (i.e., phrases, clauses, sentences, paragraphs, sections, chapters, footnotes, endnotes, links, parentheticals, indexes, etc.) and/or even complete stories.” [0356]  “automated story generator can utilize user selected, machine selected, crowd selected, and/or randomly selected, etc., synonyms of such words and/or phrases to inject variety and interest into its writing style.” [0358] “given certain family history-related information and/or other relevant information, the automated story generator can create one or more used-specified, pre-specified, machine-determined, crowd favored” [0388] discloses the aggregation of the three most interesting assertions about a person into a story based on user-specified criteria) and the automated story generated creates a custom story based on user-selected collections (aggregations) of family history information items (filtered data elements) [0425] “Reports. Certain exemplary embodiments can specify, design, create, present, and/or render one or more predetermined, user-selected, and/or user-customized reports, charts, sheets, and/or trees (“reports”) that can list, present, and/or render relevant data and/or records. Any number of potential types of reports are possible, including, for example:
All-In-One: can show all individuals in a collection;
Ancestor: can show a predetermined number of generations of an individual's ancestors extending, often in tree or fan form, rightward, leftward, downward, upward, and/or radially from the individual” [0532] “At activity 3500, one or more quality indicator and/or grading rules can be specified.”) and the information that is aggregated to generate the story is graded and checked for quality based on grading rules.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Haynes into the teaching of Rolls because both references disclose the manipulation and display of genealogical information. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in 

Claims 10-12, 14, 16-20 recite equivalent claim limitations as the method of claims 2-4, 8, 13, except that they set forth the claimed invention as a non-transitory computer-readable medium and a system, as such they are rejected for the same reasons as applied hereinabove.

Response to Arguments
The following is in response to the amendment filed on 09/21/21.
Regarding 35 USC 101, on pg. 14, applicant argues that the stitched tree database provides an improvement in computing performance and cited [0043] and [0054]..
In response to the preceding argument, examiner respectfully submits that [0043] and [0054] do not discuss any sort of improvements that are being provided by the claimed invention. Further, the use of a “stitched tree database”, in itself, would not provide an improvement because the aggregation of data, such as trees, within a database is a well-known process in the art.
Regarding 35 USC 101, on pg. 15, applicant argues that the claims are not directed to a mental process and rather, represent a technical solution to a technical problem and that they require the use of a machine.

Regarding 35 USC 101, on pgs. 16-17, applicant argues that the claims implement the abstract idea into a practical application.
In response to the preceding argument, examiner respectfully submits that, when considered “as a whole”, the claims are not integrated into a practical application. That is, the claimed invention does not appear to be solving any problems are providing any improvements to the technology or functioning of the computer, as aforementioned.
Regarding 35 USC 101, on pg. 17, applicant argues that the claim limitations “apply, rely on, or use” the steps in a manner that imposes a meaningful limit on the steps and do not monopolize them.
In response to the preceding argument, examiner respectfully submits that, as aforementioned, the claimed invention does not appear to provide any improvements to the technology or functioning of the computer. Rather, the claims merely implement the abstract idea using conventional computing components.

In response to the preceding argument, examiner respectfully submits that, the prior art, as mentioned by the applicant is not considered with regard to subject matter eligibility. This is clearly stated in MPEP [2106.06] " Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d)".

Applicant’s arguments with respect to the prior art rejections have been considered but are moot because they do not apply to all of the references being used in the current rejection.

	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571)272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169